PER CURIAM.
In these consolidated appeals, appellant Andrew S. Mickler appeals the July 11, 2006, judgment of the district court affirming the April 20 and 25, 2005, orders of the bankruptcy court declaring that appellant’s debts and obligations arising from the dissolution of his marriage to appellee Terry J. Mickler are forever nondischargeable under Chapter 11 of the Bankruptcy Code, barring appellant from refiling a Chapter 11 petition for a period of twenty-four months, and dismissing the cases for cause *774on the basis of appellant’s bad faith conduct in filing his Chapter 11 petition.
After reviewing the record, the parties’ briefs, applicable law, and having had the benefit of oral argument, this court determines that no jurisprudential purpose would be served by a panel opinion. The bankruptcy court’s findings of fact are not clearly erroneous, its conclusions of law are not incorrect, and its decision to dismiss the cases for cause under 11 U.S.C. § 1112(b) does not constitute an abuse of discretion. In re AMC Mortgage Co., Inc., 213 F.3d 917, 920 (6th Cir.2000). We therefore affirm the district court’s decision for the reasons stated by that court and the bankruptcy court in their respective well-written opinions.